DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 7, reference number S3 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

With regards to Figure 8, the Examiner is suggesting labels within each rectangle (i.e. accelerometer 10, gyroscope 20, software means 40, etc.). The Figure is unclear when observed alone without the description of the Specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sound virtually generated" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a sound that is virtually generated.
With regards to claim 9, it is unclear whether the limitations “defining means …to”, and allocating means … to”, should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Further, claim 9 recites the limitation "the sound virtually generated" in line 19.  There is insufficient antecedent basis for this limitation in the claim, similar to that discussed above in claim 1.
As for claim 10, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
The remaining claims depend from and therefore include the rejected limitations recited above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they claim a computer program  and a computer-readable recording medium (which covers both transitory and non-transitory mediums), both of which are considered signals per se. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Piccionelli et al. (US 2011/0030533).
In terms of claim 1, Piccionelli et al. teaches a method for emulating at least one sound of a drum-type percussion instrument using at least one striking element (12) instrumented by an electronic device (14, 28) attached in a removable manner (see paragraphs [0032] and [0033]) to said at least one striking element (12) and comprising at least one sensor (30) designed to provide at least one piece of information, referred to as stroke information, on a stroke of a user with said at least one striking element (12), said method implemented by computer-based means comprising: a) an initialization phase comprising defining, on at least one tangible support, at least one striking area (50) (see paragraph [0034]); allocating, in a database or memory (see paragraphs [0008] and [0031]), said at least one striking area (50) previously defined with a drum kit element associated with a predetermined sound (see paragraph [0036]); b) a playing phase comprising: after a stroke by the user with said striking element (12), acquiring at least one stroke signal generated by said at least one sensor (30) and comprising said at least one piece of stroke information; processing, by processor (16), 
As for claims 5 and 6, Piccionelli et al. teaches the use of wireless communication for audible reproduction and visual display (see paragraphs [0006], [0010], [0014], [0030], [0032], [0035], and paragraph [0046] lines 7-9)
As for claims 7 and 8, Piccionelli et al. teaches a processor and memory for implementing and executing the method of claim 1 (see references cited above and recitation of software in paragraph [0046]).
In terms of claim 9, the same reasoning applied in the rejection of method claim 1, mutatis mutandis, applies to the subject-matter of apparatus claim 9, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 10, Piccionelli et al. teaches the removable device of claim 9 and similar wireless communication features as discussed above in claim 5, along with software implementation as discussed above in claims 7 and 8. (See references cited above).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Hardi et al. (US 2016/0322040) in view of that which would have been obvious to one of ordinary skill in the art.
In terms of claim 1, Hardi et al. teaches a method for emulating at least one sound of a percussion instrument such as a drum kit by means of at least one striking elemental (see Figure 1A) instrumented by an electronic device secured to said at least one striking element and comprising at least one sensor (see paragraph [0058], the sensors: gyroscope and accelerometers) configured to provide information, referred to as striking information, relative to a strike by a user (see paragraph [0058], the terms "strike, stroke") with said at least one striking element (see paragraph [0058] and figure 1A, the word "housing"), said method being implemented by computer means (see paragraph [0059], the reference to the memory, to the processor, etc.) comprising: a) an initialization phase (see paragraph [0104] and figure 6, step 610) including the following steps: - defining at least one striking area on at least one tangible medium (see paragraph [0104] and paragraph [0073] defining the use of the percussion module on a tangible surface, i.e. as opposed to the "air drumming" defined in the alternative of 
However, Hardi et al. fails to explicitly teach that the electronic device is "removably" secured. A person skilled in the art implementing the housing 105 of Hardi et al. (figure 1A according to paragraphs [0054]-[0059] in the light of paragraphs [0065] and [0066]), in particular the indication "the housing (105) of the striking object may take on various shapes, sizes, geometries, and/or configurations that fit in or on a 
The previously cited reference to Piccionelli et al. further shows the ability to implement such electronic devices into a removable sleeve type configuration.
Still further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to implement the device of Hardi et al. with removable elemnts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
As for claim 2, see Hardi et al., paragraphs [0058] and [0088], in which the speed detected by the accelerometer necessarily translates into a striking force (see paragraph [0088]). The generated sound being defined by the movement ("striking motion") as well as the striking force (“force of the strike"). The acoustic intensity of the generated sound is thus implicitly linked to the striking force and thus based on the speed of the movement measured in paragraph [0058] by the accelerometer.
As for claim 3, see Hardi et al., paragraphs [0058] and [0117], in which the measured direction and orientation (see the accelerometer and gyroscopic sensors defined in paragraph [0058]) are used to identify the interaction area.
As for claim 4, Hardi et al. does not explicitly propose methods for defining the striking areas. Although an initialization step is defined (see paragraph [0105], see the expression "establishes a striking space"), the way in which this space is established is not clearly described. However, using a gyroscope to define the coordinates of a striking area can be seen in the prior art. One such example is the US patent to Shah et al. (10,102,835), wherein the nine axis sensor, including a gyroscope, is used to identify a starting location, or center, and determine relative locations and movements away from said starting location (i.e. periphery) (see column 3, lines 1-9). Therefore, defining a striking area from a central starting location and allocating locations/positions outward from said start would have been obvious to one of ordinary skill in the art at the time of the effective filing date.
As for claims 5 and 6, see Hardi et al., paragraph [0059] (defining the wireless communication), as well as paragraph [0063] (defining pairing with a mobile apparatus enabling a visual and acoustic representation of the strikes).
As for claims 7 and 8, Hardi et al. teaches a processor and memory (see paragraph [0059]) for implementing the method of claim 1.
In terms of claim 9, the same reasoning applies as discussed above in claim 1, given the apparatus is consider inseparable from the method of using the apparatus. 
As for claim 10, see the mobile apparatus defined in Hardi et al., paragraph [00 63], which communicates with the drumsticks (100), figure 1, by means of a transmission interface (see also paragraph [0059]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the US patent application publications to Rapp (US 2013/0152768), Sakurai et al. (US 2013/0262024) and Tabata (US 2013/0239785), which can also be applied in a 35 USC 103 rejection of the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        4/6/2021